Citation Nr: 0723152	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.  The appeal was later transferred to the 
White River Junction, RO.

In October 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDING OF FACT

The veteran does not have GERD that is either the result of a 
disease or injury in-service, or that is proximately due to 
or the result of a service-connected disease or injury. 


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service, nor 
is such a disorder proximately due to or the result of 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
June 2004 and March 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.   

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of GERD.  The July 1984 separation 
examination did not indicate GERD.  On his Report of Medical 
History, the veteran denied a history of ever having 
gastrointestinal problems.  

At a March 1985 VA examination, the veteran did not report 
any symptoms of GERD and there was no pertinent diagnosis.

VA treatment records dated in 2000 show a diagnosis of GERD.

At a July 2004 VA examination, the examiner noted that the 
claims file was reviewed.  The veteran reported that he was 
recently diagnosed with acid reflux which he believed was 
service connected due to the episodes he had during the last 
five years of military service.  He stated he was in 
recruiting and at that time he was under a lot of stress and 
had a lot of heartburn, but he never connected the two.  

After examination, the examiner diagnosed GERD by history.  
The examiner noted that with regard to the opinion asked 
concerning asthmatic bronchitis with relation to GI disorder 
with noted hiatus hernia, the question was, "Is the 
veteran's digestive disorder related to the service connected 
asthmatic bronchitis?"  The examiner opined that GERD was 
not related to asthmatic bronchitis.  

At the veteran's VA Decision Review Officer's Informal 
Conference in November 2005, he indicated he had reflux 
symptoms during service and took Tums for relief, but nothing 
was put in his record.  

A November 2005 statement from a VA physician's assistant 
indicated that the veteran's GERD might be aggravating his 
lung condition.  The examiner, however, did not address 
whether bronchitis caused or aggravated GERD.

At an October 2006 Board Video Conference hearing, the 
veteran testified that a physician's assistant told him that 
his acid reflex was due to his lung condition.  He stated he 
had acid reflux symptoms and heartburn in 1980 and saw a 
corpsman for it when he was on recruiting duty.  He stated 
that recruiting duty was highly stressful.  He took Tums for 
the heartburn.  The veteran testified that when the corpsman 
saw him for his symptoms, he was given a blood pressure test 
and was weighed.  The veteran did not know if this was 
written in his medical records.  He testified that he saw a 
private physician between 1987 and 2000 for his GI problems.  
He stated they gave steroids, and kept trying to operate.  
The appellant reported "giving up" after spending $2000.  
The veteran indicated that those records were associated with 
the claims file.  

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for GERD, to include secondary to 
asthmatic bronchitis.

Service medical records are negative for findings relating to 
GERD.  GERD was not documented until 2000, approximately 16 
years after separation from service.  As such, there was a 
considerable length of time between the veteran's separation 
from service and his diagnosis of GERD.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service].  There is no competent evidence directly 
linking he disorder to service.  In light of the foregoing, 
the Board finds that the preponderance of the competent 
evidence of record is against entitlement to direct service 
connection for GERD.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With respect to any claim of entitlement to service 
connection on a secondary basis, the July 2004 VA examiner 
opined, after reviewing the claims file, that the GERD was 
not related to the veteran's service connected asthmatic 
bronchitis.  

A November 2005 statement from a VA physician's assistant 
indicated that the veteran's asthmatic bronchitis was 
secondary to his GERD but did not address whether GERD was 
due to or aggravated by bronchitis.  Hence, this statement is 
an inadequate foundation upon which to grant secondary 
service connection.

Therefore, the benefit sought on appeal is denied.

In reaching the above conclusions, the Board has not 
overlooked written statements to VA from the veteran or his 
representative.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current diagnosis of a problem.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
statements by the veteran and his representative addressing 
the etiology of the claimed disability do not equate to 
competent evidence addressing the issue on appeal.

The Board also acknowledges the assertion that a physician's 
assistant linked bronchitis with GERD.  In this respect, 
however, the veteran's account of what his health care 
providers purportedly told him, filtered through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Moreover, the facts show only that GERD may aggravate the 
lung disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim and service connection on both 
a direct and secondary basis for GERD is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection, to include on a secondary 
basis, for GERD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


